Citation Nr: 1611241	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-25 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Service connection for residuals of head injury.

2.  Service connection for right knee condition.

3.  Service connection for left thigh condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to November 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board finds that further AOJ action on the claim on appeal is warranted.

The Veteran alleges that service connection for a right knee condition, left thigh condition, and residuals of a head injury is warranted due to his involvement in three motor vehicle accidents:  once as a passenger which resulted in a head injury and glass in his head, and twice as a pedestrian which caused injury to his right knee and left thigh.  See May 2010 Statement.  He alleges that he initially received medical treatment for these injuries just after leaving service, the records of such treatment are unavailable), and has been self-medicating these conditions for years.  Id.  

The Veteran underwent VA examination to assess the nature and etiology of each his claimed disabilities in July 2010.  On interview and examination of the Veteran, the VA examiner provided the following assessments.  

1.  Mild TBI resolved without residuals.
2.  Metallic fragments right temporal area.  (Claimed as headache).  Incidental findings.
3.  (Claimed right knee condition).  Despite subjective complaints, no objective findings to support a diagnosis of right knee condition.  No continuity of care from 1975 until now, therefore less likely than not that the claimed condition is caused by or related to being hit by a car while veteran was he was in service.
4.  (Claimed left thigh condition).  Despite subjective complaints, no objective findings to support a diagnosis of left thigh condition.  No continuity of care from 1975 until now, therefore less likely than not that the claimed condition is caused by or related to being hit by a car while veteran was he was in service.

The Board notes, however, that in providing the above-noted assessments  concerning the Veteran's alleged right knee and left thigh conditions, the examiner failed to consider or address the Veteran's statements that he has treated his conditions for many years via "self-medicating."  Moreover, with respect to the Veteran's claimed head injury, the record shows that pertinent medical evidence exists which was not considered or addressed by the July 2010 examiner: specifically, a September 13, 2103 VA cranial CT scan report.  Additionally, as discussed below, not all of the Veteran's VA treatment records have been obtained, an, as such records could contain medical evidence pertinent to the Veteran's claims, they should be considered by the examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

Under these circumstances, the Board finds that further medical examination and opinions-based on full consideration of the Veteran's documented medical history (to include the medical evidence noted above) and lay assertions, and supported by complete, clearly stated rationale-would be helpful in resolving the claims for service connection for right knee condition, left thigh condition, and residuals of a head injury.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

The record reflects that certain VA treatment records are missing from the claims file.  As noted in the September 2010 rating decision, the AOJ reviewed VA treatment records dating from November 2007 to November 2010.  However, the only VA treatment records from this period of time amount to no more 10 pages of medical records, which accompany the report of a July 2010 VA psychiatric examination addendum report (as opposed to being associated with the claims file as a separate batch of medical records) and which appear to be incomplete.  Additionally, the July 2014 SOC reflects that the AOJ considered VA treatment records dating from March 2012 to February 2014, but not all VA treatment records for this time period have been associated with the claims file, as shown by a September 13, 2013 VA CT brain scan report which references a "CT-brain without contrast, 08/07/12" which is not of record.  Moreover, the record further demonstrates that the AOJ neither considered nor obtained VA treatment records dating from November 2010 to March 2012.  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran from November 2007 to the present.  See Bell v. Derwniski, 2 Vet. App. 611 (1992) (holding VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment, explaining that the Veteran has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal. 

As a final point, the Board points out that VA regulations provide that an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person. 38 C.F.R. § 20.600.  Furthermore, VA's Adjudication Procedures Manual (M21-1MR) provides that that a VA Form 646 (Statement of Accredited Representative in Appealed Case) gives an appellant's representative an opportunity to review the appeal and submit a statement regarding the appeal prior to certification to the Board.  M21-1MR I.5.F.27.b. In the instant case, the Veteran's appointed representative, the Florida Department of Veterans Affairs, has not provided a VA Form 646.  Therefore, if any claim(s) on appeal remain(s)s denied after re-adjudication of the claims  case in a supplemental statement of the case, the AOJ should afford the Florida Department of Veterans Affairs  opportunity to complete a VA a VA Form 646 prior to certifying the matter(s) to the Board .

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since November 2007.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum from the July 2010 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Right Knee - The examiner should identify all right knee disability(ies) currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).  If no current right knee disability found, the examiner should clearly so state, and explain why.  In doing so, the examiner should attempt to reconcile such finding with other evidence of record, to include recent VA treatment records noting a diagnosis of asbestosis.

For each diagnosed disability, the examiner provide an opinion, consistent with sound medical judgment, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the disability  had its onset during or is otherwise medically-related to the Veteran's active duty service, including motor vehicle accidents in which he was a pedestrian.

Left Thigh - The examiner should identify all left thigh disability(ies), currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).  If no current left thigh disability is found, the examiner should clearly so state, and explain why. 

For each diagnosed disability, the examiner provide an opinion, consistent with sound medical judgment, as to whether it is as at least as likely as not (a 50 percent or greater probability) the disability had its onset during or is otherwise medically-related to the Veteran's active duty service, including motor vehicle accidents in which he was a pedestrian.

Residuals of Head Injury - The examiner must identify all left thigh disability(ies) currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).  If no current left thigh disability disorder is found, the examiner should clearly so state, and explain why. 

In addressing each of the above claimed conditions, the examiner must specifically acknowledge and discuss the Veteran's allegation that he self-medicated these conditions for years.

All examination findings/testing results (if any) , along with complete, clearly-stated rationale for the conclusions reached must be provided.  

If the examiner determines that any requested opinion cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted readjudicate the remaining claim on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

Prior to recertification to the Board, the Veteran's representative, the Florida Department of Veterans Affairs, should be given an opportunity to complete a VA Form 646, or a statement in lieu thereto.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

